*646Response by
Chief Justice Hobson —
Overruling.
The question of fact whether or not appellant complied with its covenant to construct a grade crossing was submitted to the jury. • Upon a reconsideration of the record, we are unable to say that the finding of the jury is flagrantly against the evidence.
The allowance of interest in the judgment from August 4, 1904, the date of the filing of the petition, instead of from the date of the judgment, was erroneous but this was a clerical misprision, (Clark v. Finnell, 16 B. Mon., 629; Johnson v. Bank, 2 Duvall, 521) and may be corrected in the court below upon reasonable notice to appellee or his attorney. (Civil Code, Sec. 519.)
The petition for re-hearing is overruled.